[Missing Graphic Reference] Independent Auditors’ Report The Board of Directors Sentry Life Insurance Company of New York and The Contract Owners of Sentry Variable Account I: We have audited the accompanying statements of assets and liabilities of the Sentry Variable Account I (comprised of the sub-accounts listed in the statements of assets and liabilities (collectively, “the Accounts”)) as of December 31, 2009, and the related statements of operations for the year ended December 31, 2009, changes in net assets for the years ended December 31, 2009 and 2008, and the financial highlights for the years ended December 31, 2009, 2008 and 2007. These financial statements and financial highlights are the responsibility of the Accounts’ management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. The financial highlights of the Accounts for the years ended December 31, 2006 and 2005 were audited by other auditors whose report thereon dated February 8, 2007 expressed an unqualified opinion on those highlights. We conducted our audits in accordance with the auditing standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. Our audit included confirmation of securities owned as of December 31, 2009 by correspondence with the transfer agent of the underlying mutual funds. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.
